--------------------------------------------------------------------------------

1st AMENDMENT
CONSULTING AGREEMENT

     THIS AMENDED CONSULTING AGREEMENT (the “Agreement”) is made as of the 14th
day of MAY, 2009 (the “Effective Date”).

BETWEEN:

ANAVEX LIFE SCIENCES CORP.
A Nevada State Corporation with an office at 14, Rue Kleberg CH-1201 Geneva
Switzerland.

(hereinafter the “Company”) OF THE FIRST PART

AND

CAMERON DURRANT
An individual residing at #90 Fairmount Road West, Califon, NJ 07830-3330, USA

(Hereinafter the “Consultant”). OF THE SECOND PART

W I T N E S S E T H:

     WHEREAS the Company and the Consultant entered into an Agreement dated May
20, 2008 and desire to amend the terms of the Agreement

     WHEREAS the Consultant has developed considerable expertise in the field of
Corporate and Strategic Business Development.

     AND WHEREAS Consultant wishes to perform such services among others for and
on behalf of the Company and the Company desires to obtain and apply the
expertise of the Consultant to the Business of the Company.

     NOW THEREFORE THIS AGREEMENT WITNESSES that for good and valuable
consideration (the receipt of which is hereby acknowledged by each of the
parties hereto) the parties make the arrangements and acknowledgements
hereinafter set forth:

1.0 Consulting Services    

The Company hereby retains the services of the Consultant and the Consultant
hereby agrees to provide the consulting services (the “Services”) to the Company
described in this Agreement, by providing such Services to benefit the Company
and its determination and implementation of the Company's plans for its
Business.

    2.0 Term


--------------------------------------------------------------------------------

- 2 -

  2.1

The term of this Agreement shall be for a period of two (2) years, commencing on
the 30th day of April, 2008 and, subject to the termination provisions contained
herein, shall terminate on the 1st day of May, 2010. This Agreement may be
renewed for such subsequent term and with such amendments as may be mutually
agreed to in writing from time to time by the Company and the Consultant.


3.0

Consultant’s Obligations

        3.1

The Consultant agrees that during the term of this Agreement, he shall:

        a)

provide such of the Consulting Services to the Company in the manner as the
Company and the consultant may reasonably agree from time to time in writing;

        b)

use such of his effort, skill, attention and resources to properly render the
Consulting Services to the company;

        c)

subject to the terms herein, provide materials relating to the Company’s
business to persons requesting information about the Company in a manner
consistent with the provisions of the Consulting Services;

        d)

Provide the Consulting Services on a basis which does not impair the activities
and business interests of the Company;

        e)

Perform the Consulting Services in accordance with all applicable laws,
including but not limited to, applicable securities rules and regulations and
the rules and policies of any stock exchange or stock quotation service on which
the Company’s securities are traded or quoted.

        3.2

The Company acknowledges that it is aware the Consultant has outside business
activities, duties and financial interests. The Company agrees that the
performance by the Consultant of such activities and duties and involvement in
such financial interest shall not be construed as a conflict of interest of the
Consultant’s obligations set out in this Agreement.

        3.3

In the course of providing the Consulting Services hereunder, the Consultant
shall be entitled to rely upon information received from the Company, and will
so disclose this fact in all communications.

        4.0

Company’s Obligations

        4.1

The Company hereby agrees that during the term of this Agreement is shall
provide, at the expense of the Company, the Consultant with such information,
resources, financial record, document, product information and materials
relating to the Company’s business as reasonably requested from time to time by
the Consultant, and which the Company is willing to disclose and provide, in
order for the Consultant to provide the Consulting Services in the manner
contemplated by this Agreement.

        5.0

Compensation

        5.1

In full consideration of the Consultant's Services hereunder, the Company agrees
to compensate the Consultant as follows:


--------------------------------------------------------------------------------

- 3 -

  a)

Issue 400,000 common stock options of the Company at an exercise price of $2.50
per share. 200,000 options will vest upon execution of the Amended Agreement
with the remaining 200,000 options vesting as to 50,000 on August 14, 2009,
50,000 options on November 14, 2009, 50,000 options on February 14, 2010, and
50,000 options on May 14, 2010.

        b)

Issue 400,000 common stock options of the Company at an exercise price of $5.25
per share, vesting quarterly at 100,000 per quarter, with a term of three (3)
years.

        c)

Pay the Consultant a 4% finders bonus on up to the first $100 million and a 2%
finders bonus on any amounts that exceed $100 million of any funding
(joint-venture, licensing, and/or drug development funding) secured from
non-investment banking enterprises as a direct result of introduction and
closing by the Consultant. Payment due upon receipt of cash milestone payments
to the Company.


6.0

Consideration

      6.1

In the event of 7.1 or 7.2 as below the Consultant shall have sixty (60) days to

     

exercise any vested options. Any options not exercised within sixty (60) days
shall become void and of no further effect. All non-vested options and unearned
shares at the time of termination or death shall become immediately void and of
no further effect. All vested options will transfer to Consultants wife or other
remaining family members upon Consultants’ death if within term of this
Agreement.

      7.0

Termination

      7.1

Either party may at any time after the commencement date of this Agreement,
terminate this Agreement by providing the other party with at least thirty (30)
days written notice.

      7.2

Either party may terminate this Agreement at any time with thirty (30) days
notice to the other party if the other party becomes insolvent or commences
proceedings or any proceedings are commenced against it under any bankruptcy,
insolvency or creditor protector legislation or the other party does not remedy
any breach of this Agreement within the time period allowed for in writing for
the remedy of any such breach.

      7.3

Upon termination of this Agreement, Consultant shall return to the Company all
material that is the property of the Company.

      8.0

General Terms

      8.1

Any notice required or permitted to be given hereunder shall be given by hand
delivery, facsimile transmission or by registered mail, postage prepaid,
addressed to the parties at their respective addresses as set forth in this
Agreement and any such notices given by hand delivery or by facsimile
transmission shall be deemed to have been received on the date of delivery of
transmission. Confirmed opening and receipt of email shall be deemed to be
equivalent.


--------------------------------------------------------------------------------

- 4 -

  8.2

The provisions of this Agreement shall insure to the benefit of and be binding
upon the Company and the Consultant and their respective successors and assigns.
This Agreement shall not be assignable by either party without the prior written
consent of the other party.

        8.3

This Agreement constitutes the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understanding, negotiations and discussions, whether
oral or written of the parties hereto in connection with the subject matter
hereof. No supplement, modification, waiver or termination of this Agreement
shall be binding, unless executed in writing by the parties to be bound thereby.


9.0 Issued Stock    

All stock issued to the Consultant under the terms of the original Agreement
will be returned to the Company and returned to treasury.

     IN WITNESS WHEREOF, each of the parties hereto has executed as of the date
first herein above written.

COMPANY:

Anavex Life Sciences Corp.

By: “Harvey Lalach”   Harvey Lalach   President         CONSULTANT:         By:
“Cameron Durrant”  

Cameron Durrant


--------------------------------------------------------------------------------